Case 2:19-cr-00106 Document 1 Filed 04/09/19 Page 1 of 2 PagelD #: 1

 

 

 

UNITED STATES DISTRICT COURT FOR [THE FILE

SOUTHERN DISTRICT OF WEST VIRGINIA; __
BECKLEY GRAND JURY 2018 ‘APR ~ 9
APRIL 9, 2019 SESSION

 

 

 

 

 

UNITED STATES OF AMERICA

v. crimtnan No. 4 :/%-(¢-£0/0¢

8 U.S.C. § 1326 (a)

 

ERIC ARMANDO VEGA-COVARRUBIAS,
also known as “Victor Manuel Rivera-Olmo”

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about February 18, 2012, defendant ERIC ARMANDO
VEGA-COVARRUBIAS, also known as “Victor Manuel Rivera-Olmo”
(hereinafter “ERIC ARMANDO VEGA-COVARRUBIAS”), an alien, was found
at or near Atlanta, Georgia, and was subsequently removed from the
United States to Mexico on.or about February 18, 2012.

2. On or about March 25, 2016, defendant ERIC ARMANDO VEGA-
COVARRUBIAS, an alien, was found at or near Williston, North
Dakota, and was subsequently removed from the United States to
Mexico on or about April 5, 2016.

3. On or about March 21, 2019, at or near Dunbar, Kanawha
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant ERIC ARMANDO VEGA-COVARRUBIAS,

an alien, was subsequently found in the United States after having

 
Case 2:19-cr-00106 Document 1 Filed 04/09/19 Page 2 of 2 PagelD #: 2

been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply
for admission to the United States.

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

By: | Sk A Vey

ERIK S. GOES
Assistant United States Attorney

 

 
